United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-1885
                                   _____________

African-American Voting Rights Legal         *
Defense Fund, Inc.; Elbert A. Walton;        *
Charles Q. Troupe; O. L. Shelton;            *
Vernon Thompson; Errol S. Bush;              *
Theodore Hoskins; Phillip B. Curls;          *
Robert Bradley; Luretta B. Hawkins;          *
St. Louis Council of Black Elected           *
Officials, Inc.; Black Elected County        *
Officials, Inc.,                             *
                                             *
             Appellants,                     *
                                             *
      v.                                     *
                                             *   Appeal from the United States
State of Missouri; Leo G. Stoff; George      *   District Court for the
Mehan; Judith Coleman; James R.              *   Eastern District of Missouri.
Willard; Cynthia L. Ewert; Junious           *
Buchanan; Ann M. Presley; Board of           *        [UNPUBLISHED]
Election Commissioners, Jackson              *
County, Missouri, in their official          *
capacity; Thomas F. Simon, in his            *
official capacity; Vivian Schmidt, in her    *
official capacity as a member of the         *
Board of Election Commissioners of the       *
County of St. Louis, MO; Francis             *
Barnes, III, also known as Bud Barnes,       *
in his official capacity as a member of      *
the Board of Election Commissioners of       *
the County of St. Louis, MO; Patrick         *
Hickey, Jr., in his official capacity as a   *
member of the Board of Election              *
Commissioners of the County of St.         *
Louis, MO; Mel Carnahan; Rebecca           *
Cook; Stanley A. Grimm; Gary A.            *
Fenner; Edward D. Robertson; Mavis         *
Thompson; Gene Overall; Jaci Morgan;       *
John Moten,                                *
                                           *
              Appellees.                   *
                                     _____________

                                   Submitted: January 14, 1998
                                       Filed: February 4, 1998
                                    _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      JONES,1 District Judge.
                              _____________

PER CURIAM.

       After a bench trial, the District Court2 rejected plaintiffs' claims that the Missouri
Non-Partisan Court Plan provisions for the selection of appellate court and certain trial
court judges are invalid under the Voting Rights Act and the Constitution. The court
set forth its findings of fact and conclusions of law in a fifty-five page opinion, and
entered judgment for the State of Missouri and the other named defendants. Plaintiffs
appeal.




       1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
       2
        The Honorable Edward L. Filippine, United States District Judge for the Eastern
District of Missouri.

                                            -2-
       Having considered the case, we conclude that the decision of the District Court
is correct and that extended discussion would add nothing of substance to the thorough
and well-reasoned opinion of that court.

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-